Exhibit 23.2 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the Registration Statement (Form S-8) pertaining to the Almost Family, Inc. 2013 Stock and Incentive Compensation Plan, of our reports dated March 13, 2013, with respect to the consolidated financial statements and schedule of Almost Family, Inc. and subsidiaries and the effectiveness of internal control over financial reporting of Almost Family, Inc. and subsidiariesincluded in its Annual Report (Form 10-K) for the year ended December 31, 2012, filed with the Securities and Exchange Commission. /s/ Ernst & Young, LLP Louisville, Kentucky May 7, 2013
